Citation Nr: 1440999	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits in excess of 1 month 0 days under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from February 1990 to January 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the issue has since been transferred to the RO in Seattle, Washington.  

The issue has been recharacterized to comport with the evidence of record.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the Seattle, Washington Regional Office.

The Veteran has pending appeals for the issues of entitlement to increased ratings for his service-connected right and left knee disabilities, and for entitlement to an increased rating for degenerative arthritis of the lumbar spine.  However, those issues have not been certified to, and are not yet ready for, adjudication by the Board.  

The issue of whether the Veteran is entitled to additional months of basic housing allowance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).









FINDINGS OF FACT

1.  At the time of discharge, the Veteran was eligible for 48 months of vocational rehabilitation and education benefits.

2.  Since the Veteran's discharge, the Veteran used 20 months and 18 days of vocational rehabilitation, and transferred 26 months and 12 days to his wife for educational benefits under the Post-9/11 GI Bill.

3.  Between the Veteran and his wife, 47 months of educational benefits are accounted for, leaving the Veteran one month of remaining educational assistance under the Post-9/11 GI Bill.


CONCLUSION OF LAW

Entitlement to additional educational assistance in excess of one month under the Post-9/11 GI Bill is not shown.  38 U.S.C.A. §§ 3301-24 (West Supp. 2013); 38 C.F.R. §§ 21.4020, 21.9550 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his September 2013 hearing, the Veteran waived any objection to the content or timing of the notice provided.  The duty to notify is satisfied.

The duty to assist does not apply when there is no reasonable possibility that providing any assistance would substantiate the claim, such as when the claimant is ineligible for or not entitled to the benefits sought as a matter of law.  38 C.F.R. § 21.1032(d).  Discussed below is that undisputed facts render the Veteran ineligible for additional educational or vocational benefits beyond one month.  It follows that no amount of assistance would be useful to him in substantiating these benefits.  The duty to assist does not apply.  

Analysis 

An eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550.

Under 38 C.F.R. § 21.4020, an individual eligible for education benefits under two or more programs may not receive assistance for over 48 months.

38 U.S.C.A. § 3322, entitled "Bar to Duplication of Educational Assistance Benefits" states that an individual entitled to educational assistance under this Chapter 33, Post-9/11 Educational Assistance who is eligible for educational assistance under chapter 30, 31, 32, or 35 may not receive assistance under two or more such programs concurrently, but shall elect under which chapter or provisions to receive educational assistance.

The claim file demonstrates that, in August 2009, the Veteran requested that his educational benefits be transferred to his wife.  The transfer was approved and the Veteran was informed that 36 months of benefits were transferred to his wife.  

Thereafter, in November 2011, the Veteran requested that one month of his educational allowance be re-transferred to him from his wife.  The Veteran later explained in statements in support of his claim and during his September 2013 Board testimony that he made this transfer so that he would be afforded a higher basic housing allowance.  

In November 2011, the Veteran submitted an application to shift his education benefits to Chapter 33.  This application informed him that he may not receive more than a total of 48 months of benefits under two or more programs and that his election of Chapter 33 benefits was irrevocable and could not be changed.

In a Certificate of Eligibility issued in November 2011 , the Veteran was informed that he had one month of full-time benefits remaining.  A December 2011 Certificate of Eligibility further explained that, following the determination that he had used 20 months and 18 days of entitlement under the Vocational Rehabilitation and Employment Program, he was, accordingly, entitled to 27 months and 12 days of entitlement under the Post 9/11 GI Bill which he had previously requested be given to his spouse minus one month.  The Veteran was informed that his spouse thus received 26 months and 12 days of entitlement under the Post-9/11 GI Bill.

The Veteran testified during his September 2013 Board hearing that he was initially informed that he had 36 months of available benefits but was later told that he only had 26 months of benefits after he requested the transfer of one month of benefits from his wife.  The Veteran indicated that he believed that 10 months had, therefore, been unfairly removed from his earned educational assistance.

As noted above, an  individual eligible under the Post-9/11 GI Bill is entitled to a maximum of 36 months of educational assistance .  See 38 C.F.R. § 21.9550.  

If an individual is eligible for education benefits under two or more educational programs (one of which may be the Post-9/11 GI Bill) they may not receive assistance for more than 48 months.  

The Veteran was eligible for benefits under the Post-9/11 GI Bill (Chapter 33 benefits) and under the Vocational Rehabilitation and Employment Program (Chapter 31 benefits), thus, the Veteran was eligible for 48 months of benefits as opposed to 36 months of benefits under the Post-9/11 GI Bill alone.  

The evidence demonstrates, and the Veteran does not contend otherwise, that the Veteran had used 20 months and 18 days of his benefits for vocational rehabilitation.  

Benefits provided under Chapters 30, 31, 32, 33 and 35 are considered together.  Thus, following the use of 20 months and 18 days of vocational rehabilitation, the Veteran had 27 months and 12 days left.  The evidence demonstrates that he transferred all but one month of these benefits to his wife, thus transferring 26 months 12 days to his wife under the Post 9/11 GI Bill as requested by the Veteran in November 2011.  As the Veteran used 20 months 18 days of his benefits, and as 26 months and 12 days were transferred for the Veteran's wife's use, one month of the original 48 months of educational assistance is still available for the Veteran's use.

Significantly, the Veteran has stated that he had been informed by multiple counsellors that vocational rehabilitation benefits and Post-9/11 GI Bill were entirely separate entities, and that the use of vocational rehabilitation would not be considered against the Veteran's educational benefits.  While the Board will accept that the Veteran may have been told this, the information is simply wrong.

While the Board is sympathetic to the Veteran's argument that his decisions were influenced by inaccurate advice, because payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  In other words, even if the Veteran was misinformed by his counselors, the Board is without legal authority to grant the claim.

Additional benefits are not warranted.  



ORDER

Entitlement to VA educational assistance benefits in excess of 1 month and 0 days under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


